Citation Nr: 1535702	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Regional Processing Office in Muskogee, Oklahoma,


THE ISSUE

Basic eligibility for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1978 to June 1987, and from June 1987 to February 1990.  He received a bad conduct discharge.  

In an unappealed July 2010 administrative determination, the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, determined that the appellant's latter period of service was dishonorable for VA purposes and therefore a bar to the receipt of VA benefits for that period of service.  38 C.F.R. § 3.12(c) (2015). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 determination of the RO in Muskogee, Oklahoma, which denied the appellant's application for VRAP benefits.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  But for August 2014 written arguments from the appellant's representative, these records have also been reviewed by the RO.


FINDINGS OF FACT

1.  The appellant received a bad conduct discharge for his last period of service from June 1987 to February 1990.

2.  In an unappealed July 2010 administrative determination, the RO determined that the appellant's last period of service from June 1987 to February 1990 was dishonorable for VA purposes and that the period of service from September 1978 to June 1987 was honorable for VA purposes.




CONCLUSION OF LAW

The character of the appellant's last discharge from service is a legal bar to his eligibility for VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2015); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  The pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Background

The appellant served on active duty from September 1978 to June 1987, and from June 1987 to February 1990.  He received a bad conduct discharge as a result of a conviction by general court-martial.  

In an unappealed July 2010 administrative decision, VA determined that the character of the appellant's service from June 1987 to February 1990 is dishonorable for VA purposes and therefore a bar to VA benefits for that period of service under 38 CFR 3.12(c).  The RO determined that the appellant had been aware of the actions leading to his bad conduct discharge and knowingly engaged in the wrongful behavior over an extended period of time with full understanding of the possible consequences of his actions.

Applicable Law

The VRAP is a component of the VOW to Hire Heroes Act of 2011.  Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP, an eligible claimant must be at least 35 but not more than 60 years old, be unemployed, have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  Id.

Analysis

As set forth above, eligibility for participation in the VRAP requires that the individual have last been discharged under other than dishonorable conditions.  In this case, VA has determined that the character of the appellant's last discharge was dishonorable for VA purposes.  See 38 C.F.R. § 3.12(c) (2015).  The evidence does not show, nor has the appellant contended, that he has sought an upgrade in the character of his discharge from the service department.  Absent a finding of clear and unmistakable error, the RO's July 2010 administrative decision determining that the character of his discharge from his last period of active duty is dishonorable is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

In reaching its determination, the Board has considered the appellant's contentions that he has participated in multiple rehabilitation programs since his military discharge, has been able to achieve a reasonable period of sobriety, and has earned a certificate in drug rehabilitation counseling in order to help his fellow Veterans.  Although the Board commends the appellant for his achievements, the law governing eligibility for VRAP is clear and the Board is unable to grant equitable relief.  Under the facts of this case, there is simply no legal entitlement to VRAP benefits.  In order to participate in the VRAP, an eligible claimant must be one who was last discharged from the Armed Forces under conditions other than dishonorable.  See Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  Given the character of the appellant's last discharge, the criteria for qualification for VRAP are not met and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for the Veterans Retraining Assistance Program is denied.  




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


